Citation Nr: 0923213	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-27 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for anxiety disorder not otherwise specified.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 2003 to May 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board notes that the January 2007 rating decision also 
denied service connection for bilateral hearing loss, 
tinnitus, and a back disorder.  In his January 2007 notice of 
disagreement, the Veteran only expressed disagreement with 
the denial of tinnitus and lumbar strain in addition to the 
issues listed on the first page of this decision.  A 
statement of the case was issued in July 2007 and addressed 
the Veteran's initial rating claim as well as his claims of 
entitlement to service connection for bilateral hearing loss, 
a back disorder, and PTSD.  A July 2007 Decision Review 
Officer (DRO) decision granted service connection for 
tinnitus.  In the Veteran's September 2007 substantive 
appeal, he specifically referenced only the issues pertaining 
to his initial rating and PTSD claims.  A July 2008 
supplemental statement of the case again addressed the 
Veteran's initial rating claim as well as his claims of 
entitlement to service connection for bilateral hearing loss, 
a back disorder, and PTSD; however, an April 2009 
supplemental statement of the case only referenced his 
initial rating and PTSD claims.  

As service connection for tinnitus was granted in the July 
2007 DRO decision, such is a complete grant of the benefit 
sought on appeal and, therefore, the issue of entitlement to 
service connection for tinnitus is no longer before the 
Board.

Pertinent to the issue of entitlement to service connection 
for bilateral hearing loss, the Board notes that the Veteran 
never expressed disagreement with the January 2007 denial.  
Moreover, with respect to this issue as well as the issue of 
entitlement to service connection for a back disorder, the 
Veteran has not submitted a timely substantive appeal.  To 
the extent that they were listed on the statement of the case 
and/or the supplemental statement of the case, such was in 
error and these issues are not properly before the Board.

The Board notes that the January 2007 rating decision granted 
service connection for the Veteran's anxiety disorder 
(originally characterized as a panic disorder) and assigned 
an initial rating of 10 percent, effective May 30, 2006.  
During the pendency of the appeal, such rating was increased 
to 50 percent, effective May 30, 2006 (date of claim).  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, 
the Board has considered whether the Veteran is entitled to 
an initial rating in excess of 50 percent for his anxiety 
disorder.  

The Board also observes that the Veteran was sent a letter in 
May 2008 in which he was advised that he had a request 
pending for a hearing before the Board; however, such letter 
seems to have been sent in error as the Veteran has not 
requested a hearing before the Board. 


FINDINGS OF FACT

1.  Anxiety disorder not otherwise specified is manifested by 
severe panic attacks three times a week at most; sleep 
impairment; self-harm behavior; flashbacks; intrusive 
thoughts; nightmares; hypervigilence; depression; lethargy; 
amotivation; irritability; difficulty concentrating with 
memory problems; feelings of emptiness, boredom, and 
isolation; mood variously described as dysthmic, depressed, 
anxious, and dysphoric; affect variously described as flat, 
constricted, and blunted; a decreased or slow rate and tone 
of speech with a soft volume; and thoughts of death and 
suicidal ideation without plan or intent, resulting in no 
more than moderate occupational and social impairment.  

2.  Anxiety disorder not otherwise specified does not result 
in deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; an inability to establish and maintain 
effective relationships; or in total occupational and social 
impairment. 

3.  The competent and probative evidence of record fails to 
demonstrate a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for anxiety disorder not otherwise specified have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2008).

2.  PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

Pertinent to the Veteran's initial rating claim, a June 2006 
letter fully complied with the VCAA with regard to his 
underlying service connection claim.  Thereafter, in a 
January 2007 rating decision, the RO granted service 
connection for panic disorder without agoraphobia and 
assigned an initial 10 percent rating, effective May 30, 
2006, the date VA received the Veteran's original claim.  
Thereafter, he entered a notice of disagreement as to the 
propriety of the initially assigned disability rating.  
During the course of the appeal, the RO recharacterized the 
Veteran's service-connected psychiatric disability as anxiety 
disorder not otherwise specified and assigned an initial 
rating of 50 percent, effective May 30, 2006.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven.  As such, no additional 38 U.S.C.A. § 
5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA with respect to the Veteran's 
initial rating claim.

Pertinent to the Veteran's service connection claim, the 
Board finds that VA has satisfied its duty to notify under 
the VCAA.  In this regard, a June 2006 letter, sent prior to 
the initial unfavorable AOJ decision issued in January 2007, 
advised the Veteran of the evidence and information necessary 
to substantiate his claim of entitlement to service 
connection for PTSD, as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
The June 2006 letter also advised the Veteran of the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess/Hartman, 
supra.  

Relevant to the duty to assist, the Veteran's service 
treatment and personnel records as well as VA treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, he was provided 
with VA examinations in December 2006, October 2008, and 
March 2009 in order to adjudicate his pending claims.  
Neither the Veteran nor his representative have argued that 
the examinations are inadequate for rating purposes or are 
deficient in any other manner.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Initial Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating 
the Veteran's anxiety disorder.  Also, in Fenderson, the 
Court discussed the concept of "staged ratings," finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for service-connected 
anxiety disorder.

The Veteran is service-connected for anxiety disorder not 
otherwise specified, evaluated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.  He 
contends that his anxiety disorder has increased in severity 
and, therefore, he argues that he is entitled to an 
evaluation in excess of 50 percent for such service-connected 
disability.

The Veteran's anxiety disorder is currently evaluated under 
the General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9413.  Under such regulations, 
ratings are assigned according to the manifestation of 
particular symptoms.  The use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9413.

The Board notes that the evidence of record shows various 
nonservice-connected psychiatric diagnoses in addition to the 
Veteran's service-connected anxiety disorder.  Where records 
have not specifically indicated what symptoms are 
attributable only to these nonservice-connected disabilities 
the Board will, for the limited purpose of this decision, 
attribute psychiatric signs and symptoms to his service-
connected anxiety disorder.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).

For the following reasons, the Board finds that the Veteran 
is not entitled to a rating in excess of 50 percent for his 
anxiety disorder.  Specifically, the Veteran's anxiety 
disorder is manifested by severe panic attacks three times a 
week at most; sleep impairment; self-harm behavior; 
flashbacks; intrusive thoughts; nightmares; hypervigilence; 
depression; lethargy; amotivation; irritability; difficulty 
concentrating with memory problems; feelings of emptiness, 
boredom, and isolation; mood variously described as dysthmic, 
depressed, anxious, and dysphoric; affect variously described 
as flat, constricted, and blunted; a decreased or slow rate 
and tone of speech with a soft volume; and thoughts of death 
and suicidal ideation without plan or intent, resulting in no 
more than moderate occupational and social impairment.  

At his December 2006 VA examination, the examiner noted that, 
within the prior 12 months, the Veteran experienced mild to 
moderate psychiatric symptoms on and off daily with social 
stressors that were transient in nature.  The Veteran's level 
of social impairment was noted to be mild.  The examiner 
observed that the Veteran had been working in security on and 
off for a year and a half.  He had been trying to work 40 
hours in a 4 to 5 day week.  

Upon examination, the Veteran's mental status was within 
normal limits, but it was noted that he appeared in all black 
with his hair dyed black and an Army of Darkness sweatshirt.  
The Veteran did not have any impairment of thought process or 
communication; delusions or hallucinations; or, inappropriate 
behavior.  He also did not have any suicidal or homicidal 
thoughts.  The Veteran was able to maintain minimal personal 
hygiene, perform basic activities of daily living, and was 
oriented to person, time, and place.  There was no indication 
of memory loss or impairment.  He did not have any obsessive 
or ritualistic behavior that interfered with routine 
activities.  The Veteran had a normal rate and flow of speech 
and did not have irrelevant, illogical, or obscure speech 
patterns.  The Veteran did experience severe panic attacks on 
and off with stressors that last 20 minutes.  When 
experiencing such a panic attack, he cannot function, 
however, such had not affected his employment as he had not 
had one at work.  

The Veteran reported symptoms consistent with a panic 
disorder.  He did not have impaired impulse control.  The 
Veteran had a sleep impairment, but such did not affect or 
interfere with his daytime activities.  The examiner noted 
that the Veteran had some definite borderline personality 
traits though had had no history of abuse as a child.  He had 
self-harm behavior and has burned himself with a cigarette on 
his left forearm on multiple occasions.  The Veteran also 
reported cutting behavior while in the military.  He had 
stormy and labile relationships, felt like a shell of a 
person, and has a fear of abandonment.  He also had splitting 
behaviors and thoughts as well as significantly labile moods.

The examiner provided an Axis I diagnosis of panic disorder 
without agoraphobia and an Axis II diagnosis of borderline 
personality disorder.  His Global Assessment of Functioning 
(GAF) score was 72.  The examiner determined that the Veteran 
was employable from a psychiatric perspective.  

Unless otherwise specifically noted below, VA treatment 
records dated from March 2007 through September 2008 reveal 
that, upon mental status examination, the Veteran was 
appropriately groomed and had adequate hygiene.  He was alert 
and oriented times four.  His attention/concentration was 
unremarkable.  There were no memory deficits noted during the 
interview.  His mood was euthymic and his affect was broad.  
His speech was of normal rate, tone, and volume and his 
language was spontaneous, coherent, and relevant.  He had no 
hallucinations or delusions.  His thoughts were logical and 
goal-directed without evidence of thought disorder, 
tangentiality, circumstantiality, loose association, or 
flight of ideas.  The Veteran had no suicidal or homicidal 
ideation.  He was cooperative and interactive.  The Veteran's 
insight and judgment were good.  Axis I diagnoses of chronic 
PTSD and depressive disorder not otherwise specified were 
provided.  A GAF score of 60 was assigned.  

A March 2007 VA treatment record reflects psychiatric 
symptoms of intrusive thoughts and nightmares.  The Veteran 
also reported problems concentrating and with immediate and 
recent memory, but felt that such was likely related to not 
getting a good night's sleep.  Upon objective examination, 
the Veteran was well groomed.  Upon mental status 
examination, his speech was normal as to rate, rhythm, and 
volume.  He was well-related, cooperative, and tense.  
Regarding his mood, the Veteran stated that he did not enjoy 
things.  He had a full affect and logical thought processes.  
He denied thoughts of hurting himself or others.  Insight and 
judgment were normal.  The Veteran knew right from wrong and 
understood the consequences of his actions.  In March 2007, 
April 2007, and June 2007 the Veteran had a GAF score of 45 
and, in May, his GAF score was 55.

July 2007 and September 2007 VA treatment records show 
complaints of depressive symptoms and sleep disturbances.  
Specifically, the Veteran indicated that he frequently missed 
work or classes and remains inactive for majority of the day.  
Mental status examination revealed that the Veteran was 
lethargic.  Mood was dysthmic and his affect was flat.  His 
speech had a slow rate and tone with a soft volume.  The 
Veteran's GAF score was 45.  

An October 2007 VA treatment record shows complaints of 
depression, amotivation, irritability, mood instability, 
difficulty focusing, and lack of energy/motivation.  He also 
reported chronic feelings of emptiness, boredom, and 
isolation as well as lack of focus, difficulty sustaining 
attention, and problems with memory.  He reported 
intermittent thoughts of death without intent or plan.  The 
Veteran indicated that he had frequent nightmares and sleep 
difficulty since returning from Iraq.  He denied any history 
of physical aggression directed at others.  Mental status 
examination revealed good attention to grooming.  Alter and 
oriented in all spheres.  Speech had a decreased rate, tone, 
and volume.  Behavior was pleasant and cooperative at times, 
others with mild sarcasm.  Thoughts are logical and goal-
directed with no flight of ideas or looseness of 
associations.  The Veteran denied auditory, visual, tactile, 
or olfactory hallucinations.  He also denied delusional 
constructs.  The Veteran endorsed fleeting suicidal ideation 
without intent or plan.  He denied homicidal ideation.  Mood 
was "up and down" and affect was restricted congruent to 
stated mood.  Judgment and insight were fair.  

A January 2008 VA treatment record shows that the Veteran had 
a depressed mood, constricted affect, and hypervigilance.  He 
experienced intrusive thoughts with nightmares frequently.  
The Veteran had no suicidal ideation and his judgment was 
adequate.

A September 2008 VA treatment record reflects complaints of 
flashbacks, anxiety attacks three times a week, and 
difficulty sleeping.  Upon mental status examination, the 
Veteran was appropriately dressed, groomed, and pleasant.  He 
made good eye contact and was cooperative.  The Veteran had 
normal psychomotor activity.  His mood was okay and his 
affect was blunted.  Speech had a normal rate, tone, and 
volume, and was relevant, coherent, and goal-directed without 
evidence of psychotic thought, form, or content.  The Veteran 
denied suicidal and homicidal ideation and auditory, visual, 
tactile, and olfactory hallucinations.  He did not appear to 
be responding to internal stimuli.  He was alert and oriented 
to all spheres.  Memory and cognition appeared to be grossly 
intact.  Insight and judgment were intact.  

At an October 2008 VA examination, the Veteran endorsed a 
depressed mood that had occurred on a daily basis for the 
prior six months.  He denied anhedonia and there were no 
signs or symptoms of mania.  The Veteran admitted to alcohol 
use, but denied drug use.  He was divorced without any 
children.  He was currently seeking a relationship and had 
many friends.

Upon psychiatric examination, the Veteran was clean, neatly 
groomed, and appropriately and casually dressed.  His 
psychomotor activity was unremarkable.  The Veteran's speech 
was unremarkable, spontaneous, clear, and coherent.  He had 
an attentive attitude, a constricted affect, and an anxious 
mood.  The Veteran's attention was intact and he was oriented 
to person, time, and place.  The Veteran's thought process 
and content was unremarkable.  He had no delusions and, 
regarding his judgment, he understood the outcome of his 
behavior.  The Veteran was of average intelligence, and 
pertinent to his insight, he partially understood that he had 
a problem.  It was also noted that he had a sleep impairment 
as such varied considerably from very limited to as much as 
16 hours.  The Veteran did not have hallucinations, 
inappropriate behavior, or obsessive/ritualistic behavior.  
He did experience panic attacks.  Specifically, the Veteran 
reported feeling anxious in public on occasion.  He did not 
have any homicidal or suicidal thoughts.  The Veteran had 
fair impulse control and did not have any episodes of 
violence.  He was able to maintain minimum personal hygiene 
and had no problem with activities of daily living.  The 
Veteran's recent, remote, and immediate memory were normal.  

Regarding his employment, it was noted that the Veteran was 
currently employed part-time as a bouncer at a nightclub and 
had worked as such for one to two years.  The examiner 
provided an Axis I diagnosis of anxiety disorder not 
otherwise specified and alcohol abuse.  He indicated that 
each diagnosis met the DSM-IV diagnostic criteria.  The 
examiner assigned a GAF score of 60 for the Veteran's anxiety 
disorder.  

The examiner opined that the Veteran did not have total 
occupational and social impairment due to his mental disorder 
nor did such disorder result in deficiencies in judgment, 
thinking, family relations, work, mood, or school.  
Additionally, he concluded that there was no reduced 
reliability and productivity due to the Veteran's mental 
disorder.  The examiner further opined that the Veteran did 
not experience occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks due to his mental disorder.  He also indicated that the 
Veteran's mental disorder did not result in symptoms that 
were transient or mild and decrease work efficiency and his 
ability to perform occupational tasks only during periods of 
significant stress.  In sum, the examiner concluded that the 
Veteran's mental disorder symptomatology was not severe 
enough to interfere with occupational and social functioning.

At the Veteran's March 2009 VA examination, he reported that 
he had to quit working Thursday nights due to his anxiety.  
Specifically, the club had a very high volume of people and 
such caused anxiety symptoms of sobbing, throwing up, 
diarrhea, stomach pains, sweating, feel like going crazy, 
shortness of breath, and hiding in the bathroom.  The anxiety 
happens approximately once a month for about 15 to 20 
minutes.

The Veteran was noted to have been married, but divorced 
after six months when she cheated on him.  He reported having 
a good relationship with his family and that he had a couple 
of good, close friends with whom he socializes.  He was 
dating, but not seeing anyone seriously.  The Veteran denied 
a history of suicidal attempts and violence/assaultiveness.  
The examiner noted that the Veteran had good social support 
and that there were no significant problems with social 
interactions.  

Upon mental status examination, the Veteran was clean, neatly 
groomed, and appropriately and casually dressed.  His 
psychomotor activity and speech was unremarkable.  His speech 
was also noted to be spontaneous.  The Veteran's attitude was 
cooperative, friendly, relaxed, and attentive.  His affect 
was constricted and his mood was dysphoric.  The Veteran's 
attention and orientation to person, time, and place were 
intact.  His thought process and content were unremarkable.  
The Veteran denied delusions and, regarding his judgment, he 
understood the outcome of behavior.  His intelligence was 
average and, pertinent to insight, he understood that he had 
a problem.  The Veteran denied sleep impairment, panic 
attacks, and hallucinations.  He did not have inappropriate 
or obsessive/ritualistic behavior.  The Veteran did not have 
homicidal thoughts, but reported passive suicidal thoughts 
without intent or plan.  His impulse control was good and he 
had no episodes of violence.  The Veteran was able to 
maintain minimum personal hygiene.  His remote, recent, and 
immediate memory was normal.  The examiner assigned a GAF 
score of 63 for the Veteran's diagnosed anxiety disorder not 
otherwise specified.

As noted previously, a 70 percent rating is appropriate when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  The Board finds that the 
evidence does not show such deficiencies in most areas.  
Pertinent to suicidal ideation, the Board notes that, in 
December 2006, the Veteran was noted to have self-harm 
behavior in the past, but denied suicidal thoughts.  Also, in 
October 2007, the Veteran reported that he had intermittent 
thoughts of death and fleeting suicidal ideation without plan 
or intent.  Additionally, the remainder of the medical 
evidence, dated from December 2006 through March 2009, fails 
to show the presence of any suicidal ideation.  There is also 
no evidence of impaired impulse control or obsessional 
rituals that interfere with routine activities.  With regard 
to the Veteran's speech, it has never been described as 
illogical, obscure, or irrelevant.  In July 2007 and 
September 2007, his speech was noted to be of a slow rate and 
tone with a soft volume.  In October 2007, his speech had a 
decreased rate, tone, and volume.  However, the Veteran's 
speech has consistently been described as relevant, coherent, 
logical, and goal-directed without evidence of psychotic 
thought, form, or content.  

Additionally, while the Veteran suffers from depression as 
well as severe panic attacks which occur, at most, three 
times a week, the evidence does not demonstrate that he has 
near-continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively.  
There is also no objective evidence of spatial disorientation 
or neglect of personal appearance and hygiene.  Furthermore, 
while the evidence shows that the Veteran has stopped working 
on Thursday nights due to the volume of people in the club, 
the evidence does not demonstrate that the Veteran has 
difficulty in adapting to stressful circumstances.  Moreover, 
the evidence shows that the Veteran is currently employed 
and, in December 2006, the examiner determined that the 
Veteran was employable from a psychiatric perspective.  
Additionally, the October 2008 examiner determined that the 
Veteran's mental disorder was not severe enough to interfere 
with occupational functioning.  Pertinent to relationships, 
the Board notes that, in December 2006, the Veteran reported 
that he had stormy and labile relationships.  Also, he is 
divorced, but such was a result of his spouse's infidelity.  
Moreover, in October 2008, the Veteran indicated that he was 
seeking a relationship and had many friends and, in March 
2009, he reported having a good relationship with his family 
and a couple of good, close friends.  The examiner noted that 
he had good social support and there were no significant 
problems with social interactions.  As such, the evidence 
does not demonstrate that the Veteran is unable to establish 
and maintain effective relationships.

Additionally, the Board notes that the Veteran has been 
assigned GAF scores ranging from 45 to 72.  A GAF score 
between 41 and 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 51and 60 indicates moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or 
coworkers).  A GAF score between 61 and 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score between 71 and 80 
indicates that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in school 
work).  

A GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  As the Veteran has predominantly been assigned a GAF 
score reflecting only moderate symptoms and the evidence of 
record, as detailed previously, supports such a score, the 
Board finds that the Veteran is not entitled to an initial 
rating in excess of 50 percent for PTSD.  While a GAF score 
of 45 represents serious symptoms, the Board notes that the 
mental status examinations conducted at the time of such 
scores indicates only moderate symptoms indicative of a 50 
percent rating.  Specifically, while the Veteran indicated 
that he frequently missed work or classes and remained 
inactive for majority of the day, his mental status 
examinations were essentially unremarkable with the exception 
of noted lethargy, dysthmic mood, flat affect, and a slow 
rate and tone of speech with a soft volume.  Such symptoms 
are contemplated by the Veteran's 50 percent evaluation and, 
absent more severe symptoms, a higher rating is not 
warranted.

The Board further emphasizes that the evidence of record does 
not support the conclusion that the Veteran's anxiety 
disorder is productive of total social or industrial 
impairment, warranting an evaluation of 100 percent.  The 
medical evidence does not show total social withdrawal, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  Additionally, the evidence 
demonstrates that the Veteran is presently employed and has 
maintained relationships with his family and friends.  
Therefore, the Board finds that the Veteran's anxiety 
symptomatology has not rendered him totally occupationally 
and socially impaired.  As such, the Veteran is not entitled 
to a 100 percent disability rating for his anxiety disorder.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected anxiety disorder; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran has alleged 
that his psychiatric disability interferes with his 
employability.  However, the Board finds no evidence that the 
Veteran's service-connected psychiatric disability presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the Veteran's service-connected 
psychiatric disability do not result in a marked functional 
impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an initial 
rating in excess of 50 percent for his anxiety disorder not 
otherwise specified.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and his 
initial rating claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


III.  Service Connection Claim

The Veteran contends that he was discharged from the Army due 
to combat stress as a result of his service in Iraq.  He 
argues that he currently suffers from PTSD due to his combat 
experiences and, therefore, service connection for such 
psychiatric disorder is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  38 C.F.R. § 3.304(f).  

With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the Veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  In 
this case, however, the Veteran's claimed stressor is 
unrelated to combat.  As such, his lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment and personnel records reflect 
that he was diagnosed with adjustment disorder with depressed 
mood as a result of combat stress in Iraq.  As a result, he 
was honorably discharged from the Army under the provisions 
of AR 635-200, Chapter 5, Paragraph 5-17, Other Designated 
Physical/Mental Conditions.  His service records are negative 
for a diagnosis of PTSD.

The Board notes that the Veteran has argued that he is 
entitled to service connection for PTSD as a result of his 
discharge due to combat stress.  He relies on 38 C.F.R. 
§ 4.129, which states that, when a mental disorder that 
develops in service as a result of a highly stressful event 
is severe enough to bring about the Veteran's release from 
active military service, the rating agency shall assign an 
evaluation of not less than 50 percent and schedule an 
examination within the six month period following the 
Veteran's discharge to determine whether a change in 
evaluation is warranted.  

The Board observes that such provision is relevant to the 
rating of psychiatric disorders as opposed to establishing 
service connection for a psychiatric disorder.  Moreover, the 
Veteran has been granted service connection for his anxiety 
disorder which was found to be a result of his combat stress 
during service.  As discussed in the preceding section, the 
Veteran is already being compensated for his psychiatric 
symptomatology that resulted from such in-service combat 
stress.  As will be explained below, the competent and 
probative evidence of record fails to demonstrate a current 
diagnosis of PTSD and, therefore, service connection for such 
claimed psychiatric disorder must be denied.

Following a full psychiatric examination in December 2006, 
the examiner provided an Axis I diagnosis of panic disorder 
without agoraphobia and an Axis II diagnosis of borderline 
personality disorder.  The examiner indicated that the 
Veteran met the criterion for such diagnoses in accordance 
with the DSM-IV TR.  The examiner further determined that the 
Veteran did not meet the criterion for PTSD; rather, he 
indicated that the Veteran's depression during service was 
more likely a manifestation of his borderline personality 
disorder in that they have a significant pervasive dysthymia 
which was described in the record.  Additionally, the 
Veteran's fear of abandonment was a classic borderline 
symptom and was likely what caused the significant 
decompensation when his wife left him while he was in the 
service.

VA treatment records dated March 2007 through September 2008 
reveal an Axis I diagnosis of PTSD.  Such records also 
reflect additional Axis I diagnoses of panic disorder without 
agoraphobia; depressive disorder not otherwise specified; and 
rule-out alcohol abuse, attention deficit hyperactivity 
disorder, bipolar disorder not otherwise specified; caffeine 
induced sleep disorder, medication nonadherence, provisional 
eating disorder not otherwise specified, alcohol abuse, rule 
out alcohol dependence.  An Axis II diagnosis of cluster B 
personality traits was also diagnosed.  In January 2008, it 
was noted that the Veteran had chronic PTSD due to Iraqi 
combat trauma.  

As the evidence of record was in conflict over whether the 
Veteran met the DSM-IV criteria for a diagnosis of PTSD, 
another VA examination was ordered.  The March 2009 VA 
examination reflects that the claims file was reviewed.  The 
examiner noted that the Veteran worked as a military 
policeman in the Army and experienced combat in Iraq.  It was 
also observed that the Veteran was discharged from the Army 
as a result of "combat stress and prolonged depression."  
The Veteran reported various stressors related to his combat 
experiences.  The examiner noted that the Veteran had 
persistent re-experiencing of the traumatic event by 
recurrent and intrusive distressing recollections of the 
event, including images, thoughts, or perceptions; and, 
recurrent distressing dreams of the event.  The examiner also 
observed that the Veteran experienced persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness in that he made an effort to avoid thoughts, 
feelings, or conversations associated with the trauma; and, 
had feelings of detachment or estrangement from others.  The 
examiner noted that the Veteran also had persistent symptoms 
of increased arousal to include difficulty falling or staying 
asleep, irritability or outbursts of anger, difficulty 
concentrating, and hypervigilence.   However, the examiner 
concluded that such disturbances did not cause clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  The onset of 
symptoms was noted to be chronic and the examiner indicated 
the frequency, severity, and duration of such symptoms.  

The examiner conducted various tests, to include the 
Mississippi Scale for Combat-Related PTSD, PTSD Checklist for 
Combat and Non-Combat Trauma, MMPI PTSD Subscales, and the 
MMPI-2.  The examiner determined that all of the Veteran's 
scores were above the cut-off normally used in 
epidemiological studies of PTSD in combat Veterans.  The 
examiner further indicated that the Veteran was administered 
the MMPI-2 and the degree of psychopathology he reported 
experiencing was unusual even in a clinical population.  The 
examiner stated that, while it may be a cry for help, it was 
quite likely that there was some intentional exaggeration of 
the current symptom picture, possibly for secondary gain 
issues.  Therefore, clinical interpretation of the results 
was not conducted and such were rendered invalid.  

Based on a review of the Veteran's medical records, a mental 
status examination, and psychiatric testing, the examiner 
determined that the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  Rather, he provided Axis I 
diagnoses of anxiety disorder not otherwise specified and 
alcohol abuse and an Axis II diagnosis of borderline traits 
versus borderline personality disorder.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board accords great probative weight to the March 2009 VA 
examiner's determination that the Veteran does not meet the 
criteria for a diagnosis of PTSD.  In this regard, the 
examiner conducted a review of the Veteran's medical records, 
a mental status examination, and psychiatric testing prior to 
rendering his diagnoses.  Moreover, the examiner analyzed 
each component of the DSM-IV requirements for a diagnosis of 
PTSD.  Neither the December 2006 VA examiner nor the 
Veteran's VA treatment providers did so.  VA regulations 
provide that a diagnosis of a mental disorder must conform to 
the DSM-IV.  See, e.g., 38 C.F.R. § 4.125.  There is no 
indication that any of the PTSD diagnoses rendered by the 
Veteran's VA treatment providers conforms to the DSM-IV.  
Therefore, the Board accords little probative weight to such 
diagnoses.  

The Board notes that the Veteran has reported psychiatric 
symptomatology that he argues is attributable to PTSD.  While 
the Veteran is competent to testify as to his psychiatric 
symptomatology, he is not competent or qualified, as a 
layperson, to diagnose a psychiatric disorder.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As relevant to the instant matter, PTSD is not a 
disorder that is capable of lay observation and, therefore, 
the Veteran is not competent to diagnosis PTSD.  

Therefore, the Board concludes that the competent and 
probative evidence of record fails to demonstrate a current 
diagnosis of PTSD.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

An initial evaluation in excess of 50 percent for anxiety 
disorder not otherwise specified is denied.

Service connection for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


